Citation Nr: 0127186	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  01-04 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1. Entitlement to a higher initial rating for schizoaffective 
disorder with severe depression, currently rated as 50 
percent disabling.

2. Entitlement to a higher initial rating for hip, left 
pelvic shear fracture with pubic symphysis, sacroiliac 
disability, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1997 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection and assigned 
ratings of 50 percent for schizoaffective disorder with 
severe depression, and 10 percent for hip, left pelvic shear 
fracture with pubis symphysis, sacroiliac disability.  The 
ratings were effective in May 2000, the day after discharge 
from service.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issues 
on appeal as entitlement to higher initial ratings, to be 
assigned effective from the date of awards, May 20, 2000.

The veteran's representative asserts that the record raises 
claims of entitlement to a total disability compensation 
rating based upon individual unemployability (TDIU), a pre-
stabilization rating from the date of discharge from service 
under 38 C.F.R. § 4.28 (2001), and a separate rating for 
residuals of fracture of the sacroiliac joint.  These are 
referred to the attention of the RO for appropriate action 
(the claim for a separate rating is necessarily intertwined 
with the appeal of the initial rating for the left 
hip/pelvis/sacroiliac disability).

The claim of entitlement to a higher evaluation for hip, left 
pelvic shear fracture with pubis symphysis, sacroiliac 
disability (hereinafter hip/pelvis/sacroiliac disability), 
will be addressed in the REMAND that follows the decision 
below.




FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal on the issue of a higher initial rating than 50 
percent for the veteran's service-connected schizoaffective 
disorder has been obtained.

2.  The veteran's service-connected schizoaffective disorder 
does not produce, and does not more nearly approximate, 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; and the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for schizoaffective disorder have not been met.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100-
5107 (West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9211 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent to the issue on appeal, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 
("VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001 
(to be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

As a preliminary matter, the Board finds that all facts 
relevant to this issue have been properly and sufficiently 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the VCAA.  In this case, the RO has not yet had 
an opportunity to consider the claim on appeal in light of 
the above-noted change in the law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
first remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  In this regard, 
the Board notes that by virtue of the April 2001 rating 
decision, May 2001 Statement of the Case (SOC), and various 
notices issued during the pendency of the appeal, the veteran 
and his attorney have been advised of the laws and 
regulations governing the claim and the basis for denial of 
the claim; hence, the veteran and his representative have 
been given notice of what is needed to substantiate the 
claim.

The RO has made reasonable efforts to obtain all relevant 
records adequately identified by the veteran and to associate 
them with the claims folder.  Moreover, the veteran has 
undergone VA psychiatric examination in connection with the 
claim on appeal (in October 2000).  Finally, there is no 
indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the issue 
on appeal, and the veteran has identified none, thus adequate 
notice and assistance contemplated by the VCAA have been 
provided.  Adjudication of this appeal, without remand to the 
RO for further consideration under the new law, poses no risk 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Schizoaffective Disorder

The veteran entered active duty in August 1997.  In July 1999 
he experienced a psychiatric episode when he began to hear 
voices, and later, to have visual hallucinations of a dead 
childhood peer.  Finally, he jumped from a bridge on the 
base, was knocked unconscious, and suffered a fractured 
pelvis and other injuries.  He was subsequently discharged by 
a Navy medical board as a result of his mental disorder.  He 
contends that his rating should be higher because of his low 
October 2000 GAF score, as well as his symptoms.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9211, a 50 
percent rating will be assigned for schizoaffective disorder 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation;  
obsessional rituals which interfere with routine activities;  
speech intermittently illogical, obscure, or irrelevant;  
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation;  neglect 
of personal appearance and hygiene;  difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting);  and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations;  gross inappropriate 
behavior;  persistent danger of hurting self or others;  
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene);  
disorientation to time or place;  memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9211 (2000).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health illness." p.32.  
GAF scores ranging between 51 and 60  reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet App. 240, 242 (1995);  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).


Factual Background:

September 2000 VA outpatient records showed the veteran to be 
of stable mood, alert, lucid, full range, appropriate affect, 
sleeping fine by his report.  His concentration and energy 
were noted by the psychiatric nurse to be at baseline, and 
his mental disorder was noted as improved.  His GAF score was 
60, and he showed no psychotic features.  He asked specific 
questions about his illness with appropriate discussion.

At the time of his October 2000 fee-basis compensation 
examination, the veteran was noted to be carefully dressed 
and on time for his appointment.  He was cooperative and 
could express himself adequately, although speaking very 
softly at times.  When talking about his hallucinations he 
was somewhat difficult to understand, nevertheless, he was 
able to present a clear picture of his psychosis.

Since military discharge, he has been followed by a VA 
psychiatric clinic.  However, he still has visual 
hallucinations, feels detached from his surroundings, and can 
withdraw from the environment for long periods sitting in a 
dissociative state.  He is aware that this is not healthy for 
him, even though it feels comfortable.

In terms of attitude and behavior, the veteran was noted to 
be withdrawn, shy and preoccupied with his visual 
hallucinations and his low self-esteem on one hand.  However, 
at the same time, the examiner noted that the veteran had 
ambition and plans for his education.

The veteran reported that he spent most of his time getting 
to know the city where he lives.  He reported getting along 
well with his mother, and other relatives he lived with.  
With respect to the future, the veteran was preparing to 
enroll in a 14 week special program for veterans at 
University of Massachusetts to study English, History and 
other such subjects.  He expressed a desire to return to work 
in the electronics field.

With respect to mental status the examiner noted that the 
veteran is perhaps of above average intelligence.  General 
information was adequate and he did proverbs well.  Abstract 
thinking and judgment showed some limitation, and he could 
not do serial 7's at all.  The veteran was noted to be 
financially responsible.

The examiner noted a diagnosis of AXIS I: schizoaffective 
disorder, with severe depression, paranoid auditory 
hallucinations, and identification with a person who does not 
deserve to live.  The examiner noted in his assessment that 
it was more likely that the veteran was suffering from 
schizoaffective disorder with auditory and visual 
hallucinations (the veteran had previously been diagnosed, 
upon discharge, with major depressive disorder, psychotic 
type).  The examiner noted that the veteran's auditory 
hallucinations were controlled with medication, and that his 
mood and condition would likely improve with additional drug 
therapy.  A GAF score of 40 was assigned.

On October 2000 post-examination follow-up visit with the 
psychiatric nurse, the veteran reported his mood as 
continuing stable with no psychotic symptoms.  Although he 
was worried about trouble finding work, he was looking for 
work, and slowly making plans for school.  His medication was 
decreased due to feelings of oversedation.  The examiner 
noted that he was an alert, soft spoken but articulate man, 
with improved mood.  His GAF score was 55.

November 2000 psychiatric follow-up progress notes show the 
veteran reported good sleep on decreased medication, and his 
affect was noted to be more spontaneous.  He was beginning a 
compensated work program through VA, and a program of college 
preparation at University of Massachusetts in January 2001.  
The examiner noted the veteran was alert, lucid, more relaxed 
affectively, and his mood was euthymic.  He appeared less 
frustrated and bored with his plans in place, had taken the 
postal examination, and had no psychotic symptoms.  His 
condition was noted as improved, and his GAF was 55.

Analysis

The veteran is currently rated as 50 percent disabled for his 
service-connected psychiatric disability.  The Board is of 
the opinion that recent psychiatric treatment records, and 
the objective findings of the for-fee VA examination of 
October 2000, do not reflect the criteria required for a 70 
percent rating or higher, as noted above.

Although September 2000 progress notes note the veteran's 
worry about trouble finding work, he was slowly making plans 
for school, looking for work, and had a stable mood.  
Moreover, the veteran was showing steady improvement in mood, 
affect, had no psychotic symptoms, was planning for his 
future.  The examiner noted that he was lucid, of appropriate 
affect, and of stable mood, asked specific questions about 
his mental disability, and was able to have an appropriate 
discussion.

At the October 2000 fee-basis psychiatric examination, the 
veteran showed no lack of personal hygiene or neatness, since 
he was neatly dressed and on time for his appointment.  He 
was cooperative and could express himself adequately.  While 
he was noted as withdrawn and shy, and had not established 
any relationships with women to this point, yet he was 
maintaining good relationships with his mother and other 
relatives.  Although his speech was somewhat difficult to 
understand when he spoke about his hallucinations, the 
examiner noted that he could communicate a clear picture of 
his disability.

While abstract thinking and judgment showed some limitation, 
and he could not do serial 7's, the veteran was noted to be 
perhaps above average intelligence, and financially 
responsible.  Although the examiner noted that the veteran 
has some dissociative states and would withdraw for periods 
of time, the veteran understood that his dissociative states 
were bad for him, even if he felt comfortable in withdrawing.  
The record shows no periods of violence or irritability.  
Additionally, while he continued to have visual 
hallucinations, the auditory hallucinations stopped with 
medication.

The record reveals no post-service suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, provoked irritability with periods of violence 
and neglect of personal appearance or hygiene, spatial 
disorientation, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships, as required for a 70 percent rating.  
Although the veteran's GAF was 40 on his October psychiatric 
fee-basis examination, progress notes reveal that it 
fluctuated from a high of 60 in September 2000, to 40 at 
examination in October 2000, then back up to 55 in October 
and November 2000, denoting moderate symptoms.  Disturbances 
of mood were noted as improving in progress notes from 
September 2000 to November 2000.

In the October 2000 follow-up psychiatric visit, the examiner 
noted that although the veteran was worried about finding 
work, he was able to look for work.  No complaints were noted 
of an inability to work because of his disability.  In the 
November 2000 outpatient psychiatric visit, his mood was 
improved with more spontaneous affect; he was lucid, alert 
and relaxed; and he was able to appropriately discuss his 
disability.  GAF scores also increased to 55 in October and 
November outpatient reports, showing moderate symptoms, and 
not the more severe symptoms associated with a 70 percent 
rating.

The Board finds that the September through November 
outpatient treatment records and the October 2000 fee-basis 
VA psychiatric examination report are adequate for rating 
purposes, in that they include a thorough review of the 
veteran's medical records and history, a detailed objective 
mental examination, acknowledgment of the veteran's 
complaints, and also address DSM-IV psychiatric rating 
criteria.  These reports are of great probative value, and 
show that the requisite symptomatology for a 70 percent 
rating is not present and therefore the higher rating is 
unwarranted under the schedular criteria.  The reports 
reflect a preponderance of evidence that more nearly 
approximates the criteria for the current 50 percent rating.

The Board has considered whether this claim should be 
referred for extraschedular consideration of schizoaffective 
disorder.  The governing norm in such exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001).

The record shows that the veteran was seeking employment, 
took the postal examination, and planned to attend the 
University of Massachusetts, was improving in mood and 
affect, maintained good family relationships, and had plans 
for the future.  There is nothing of record to show that his 
service-connected psychiatric disability caused marked 
interference with employment in excess of what would be 
commensurate with a 50 percent rating.  Accordingly, the 
Board finds that this case does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b) (2000).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
schizoaffective disorder is denied.


REMAND

Unfortunately, remand is required on the issue of an 
increased rating for hip, left pelvic shear fracture with 
pubic symphysis, sacroiliac disability so that additional 
development may be undertaken in order to fulfill the 
Department's duty to assist the veteran with this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).

Review of the record indicates that the veteran was last 
examined for his hip/pelvic disability for VA compensation 
purposes in October 2000.  However, the report fails to 
indicate whether the examination was conducted with review of 
the medical records.  The Board notes that the duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121,124 (1991); VCAA, 38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2001).  VA must also consider any 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movement, and weakness when 
evaluating an orthopedic disability.  See DeLuca v. Brown, 6 
Vet. App. 321 (1993); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Moreover, separate evaluations are permitted for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 4.45 
(2000) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2000).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

In his October 2000 examination, General History section, the 
veteran reported pain in his hip with flareups off and on 
that were uncomfortable, occurred daily and lasted about 
twenty minutes, and flareups of pain that occurred on running 
and jumping that were relieved with rest.  He also reported 
sharp pains in the lower extremities on intense running or 
playing basketball.  Such statements imply that he 
experiences difficulties beyond that described by the 
available record, particularly after using the affected 
joints or musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (2000) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.  Although the October 2000 fee-basis 
examination noted range of motion in the hips as within 
normal limits, the examiner did not provide sufficiently 
detailed information to assess the degree of functional 
impairment under the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Range of motion testing must address the degrees 
of motion at which pain begins, and whether there was 
adequate visible pathology to support the veteran's 
subjective reports of pain.  Given the absence of relevant 
clinical information as described above, the Board finds that 
the current medical evidence of record is inadequate and that 
further development of the record is indicated.

To ensure that the examiner's review of the veteran's 
pertinent medical history is an informed one, up-to-date 
treatment records should also be compiled on remand, to 
include any pertinent medical facility(ies), or records from 
any VA or other governmental entities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2. The RO should take appropriate steps to 
obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
hip/pelvis disability since October 2000.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.

3. The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected hip/pelvis disability, and to 
assess reported pain on movement.  The 
claims folder and a copy of this REMAND 
must be made available to the examiners 
for review, and the examiners should 
indicate whether they reviewed the claims 
file.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiners should specifically provide 
the answers/findings indicated below to 
each question or instruction posed.  The 
answers should be preceded with the letter 
corresponding to that of the question or 
instruction.  If the examiners find that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

4. The examiner should: (a) detail the 
degrees of range of motion of the hip.  
For VA purposes, normal flexion of the hip 
is to 125 degrees and normal hip abduction 
is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II  (2000).  However, the ranges of motion 
tested should not be limited to just 
flexion and abduction.  (b) tests for 
stability of the hip should be 
accomplished, and any instability should 
be detailed.  For example, the examiner 
should note whether there is nonunion, 
loose motion or malunion and indicate 
whether any malunion or other instability 
causes slight, moderate or marked hip 
disability. (c) the examiner should 
determine whether the left hip exhibits 
weakened movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in terms 
of additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any excess fatigability, weakened movement 
or incoordination.  If the examiner is 
unable to make such a determination, it 
should be so indicated on the record.  (d) 
If there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  If the veteran is being examined 
during a period of "acute exacerbation" of 
his hip/pelvis symptoms, the examiner 
should clearly so state.  Otherwise, after 
reviewing the veteran's complaints and 
medical history, the examiner(s) should 
render an opinion, based upon best medical 
judgment, as to whether, and to what 
extent, the veteran experiences likely 
additional functional loss (beyond that 
which is demonstrated clinically) due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  (e) To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
in the record.  The examiner(s) should set 
forth all findings, with the complete 
rationale for each conclusion reached and 
opinion expressed in the report.  Finally, 
the examiner should determine if there is 
sacroiliac or low back disability which is 
related to the hip/pelvis disability, but 
is distinguishable in its effects.  That 
is, is there low back impairment in 
addition to hip impairment?  If so, such 
impairment should be described in similar 
detail.

5. Following completion of the foregoing, the 
RO must review the claims folder and 
ensure that all of the development 
requested herein above was conducted and 
completed in full.  In particular, the RO 
should determine if the examiner has 
provided all medical findings necessary to 
rate the veteran's service-connected 
hip/pelvis disability.  In addition, the 
RO should assure that the provision 
pertaining to the duty to assist as 
provided for in the VCAA, 38 U.S.C.A. 
§ 5103A have been met.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If the VA 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000).  See Stegall v. West, 11 
Vet. App. 268 (1998).

6. After the requested development has been 
completed, the RO should again review the 
veteran's claims.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, consistent with 
38 C.F.R. §§ 4.40, 4.45, and the De Luca 
decision, and the VCAA.  If the decision 
remains adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
and the address to which the letter(s) was 
sent should be included in the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



